Title: To George Washington from William Livingston, 1 June 1781
From: Livingston, William
To: Washington, George


                        
                            Dear Sir
                            Princeton 1 June 1781
                        
                        I have the Honour to inclose to your Excellency a Resolution of our Legislature desiring me to apply to you
                            for some Ammunition. Lead is not to be purchased in Philadelphia; & tho’ we have employed a person to procure it
                            in Boston, his journey thither & back again will necessarily keep us too long without that essential Article. I
                            have the honour to be with the greatest esteem Dear Sir your most humble Servant
                        
                            Wil: Livingston

                        
                    